EXHIBIT 99.2 Hydrogenics Corporation Second Quarter 2013 Management’s Discussion and Analysis of Financial Condition and Results of Operations Hydrogenics Corporation This Management’s Discussion and Analysis (“MD&A”) comments on the financial condition and operations of Hydrogenics Corporation (“Hydrogenics” or the “Corporation”), for the three and six months ended June 30, 2013 and updates our MD&A for fiscal 2012. The information contained herein should be read in conjunction with the Consolidated Financial Statements and Auditor’s Report for fiscal 2012 and the Consolidated Interim Financial Statements for the three and six months ended June 30, 2013. The Corporation prepares its consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as set out in the Handbook of The Canadian Institute of Chartered Accountants (“CICA Handbook”).All financial information contained in this MD&A and in the audited consolidated interim financial statements has been prepared in accordance with International Financial Reporting Standards (“IFRS”), except for certain “Non-IFRS Measures” in Section 9 of this MD&A. This MD&A is dated August 1, 2013 and all amounts are denominated in US dollars, unless otherwise noted. Additional information about Hydrogenics, including our 2012 Consolidated Financial Statements and our Annual Report on Form 20-F, which is filed in Canada as our annual information form, is available on our website at www.hydrogenics.com, on the SEDAR website at www.sedar.com, and on the EDGAR filers section of the U.S. Securities and Exchange Commission website at www.sec.gov. This document contains forward-looking statements, which are qualified by reference to, and should be read together with the “Forward-looking Statements” cautionary notice in Section 10 of this MD&A. “Hydrogenics,” the “Corporation,” or the words “our,”“us” or “we” refer to Hydrogenics Corporation and its subsidiaries and Old Hydrogenics and its subsidiaries. For additional information, please use www.hydrogenics.com/investor. Second Quarter 2013 Management’s Discussion and Analysis Page 2 Hydrogenics Corporation Management’s Discussion and Analysis – Contents Section Page 1 Operating Results A detailed discussion of our operating results for the three and six months ended June 30, 2013 4 2 Financial Condition A discussion of the significant changes in our consolidated interim balance sheets 10 3 Summary of Quarterly Results A summary view of our quarterly financial performance 11 4 Liquidity and Capital Resources A discussion of our cash flow, liquidity, credit facilities and other disclosures 11 5 Critical Accounting Policies and Estimates A description of our accounting estimates that are critical to determining our financial results and changes to accounting policies 15 6 Recent Accounting Pronouncements A discussion of IFRS developments that have, will or might affect the Corporation 15 7 Outlook The outlook for our business 15 8 Internal Control Over Financial Reporting A statement of responsibilities regarding internal controls over financial reporting 16 9 Reconciliation and Definition of Non-IFRS Measures A description, calculation and reconciliation of certain measures used by management 16 10 Risk Factors and Forward-looking Statements Risk factors and caution regarding forward-looking statements 18 Second Quarter 2013 Management’s Discussion and Analysis Page 3 Hydrogenics Corporation 1Operating Results A detailed discussion of our operating results for the three and six months ended June 30, 2013 Hydrogenics Corporation Summary Financial Analysis (in thousands of US dollars, except per share amounts) Three months ended June 30 Six months ended June 30 % Favourable (Unfavourable) % Favourable (Unfavourable) Consolidated Interim Statements of Operations and Comprehensive Loss OnSite Generation $ $ %) $ $ %) Power Systems % % Revenues 18
